Citation Nr: 0527727	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  95-20 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for low back disorder, 
to include strain, sprain, and/or disc disease.

2.  Evaluation of residuals of a fracture of the right iliac 
wing, currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Ronald E. Aronds, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from July 1986 to July 1989.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 1994 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

This case was previously before the Board.  In May 2002, the 
Board denied service connection for a low back disorder, to 
include strain, sprain, and/or disc disease and denied an 
evaluation in excess of 0 percent for residuals of a fracture 
of the right iliac wing.

In November 2002, the United States Court of Appeals for 
Veterans Claims vacated the Board's May 2002 decision citing 
the Veterans Claims Assistance Act of 2000.

In October 2003 the Board remanded the case.


FINDINGS OF FACT

1.  A low back disorder, to include strain, sprain, and/or 
disc disease, is not related to service.  Arthritis was not 
manifest within 1 year of separation from service.

2.  Service-connected residuals of a fracture of the right 
iliac wing are healed.  

3.  The disability does not affect a joint and is not 
productive of functional impairment or limitation of motion.  


CONCLUSION OF LAW

1.  A low back disorder, to include strain, sprain, and/or 
disc disease were not incurred in or aggravated by active 
service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  Residuals of a fracture of the right iliac wing are not 
compensably disabling.  38 U.S.C.A. 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.14, 4.40, 4.45, 4.59, 4.66, 4.71a, 
Diagnostic Codes 5294 (2001), 5236 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for service connection for low back strain and an 
increased evaluation for residuals of a right iliac wing 
fracture.  The appellant was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the rating decision, the 
statement of the case (SOC) and the statements of the case 
(SSOCs) informed the appellant of the information and 
evidence needed to substantiate the claim and complied with 
the VA's notification requirements.  The communications, such 
as a VCAA letter from November 2003 explained the evidence 
necessary to establish entitlement.  In addition, the letter 
described what evidence was to be provided by the veteran and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO also supplied the appellant with the 
applicable regulations in the SSOC issued in May 2000 and the 
SSOC issued in June 2005.  The basic elements for 
establishing service connection have remained unchanged 
despite the change in the law with respect to the duty to 
assist and notification requirements.  

The Board notes that in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), the United States Court of Appeals for Veterans 
Claims (Court), citing Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II), held that a VCAA notice must be 
provided to a claimant before the initial unfavorable [agency 
of original jurisdiction (AOJ)] decision on a service-
connection claim.  An adequate VCAA notice was not provided 
to the appellant before the RO decision regarding his claim 
for benefits.  However, in Mayfield the Court noted that an 
error in the timing of the notice is not per se prejudicial 
and that to prove prejudice, the appellant had to claim 
prejudice with specificity.  In the present case, the Board 
finds that there was no prejudice to the appellant.  The 
Court in Mayfield noted that there could be no prejudice with 
an error in the timing of the VCAA notice if its purpose of 
affording the claimant a meaningful opportunity to 
participate effectively in the processing of his claim, was 
satisfied.  In other words, the claimant should be provided 
VCAA notice and an appropriate amount of time to respond and 
proper subsequent VA process.  That is what was done in the 
present case.  The appellant was given the VCAA notice letter 
and was given an ample opportunity to respond.  The veteran 
has not claimed any prejudice as a result of the timing of 
the VCAA letter.  Therefore, to decide the appeal would not 
be prejudicial error.  

In Mayfield, the Court also held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports to the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  In this case the November 2004 letter 
specifically described the evidence needed to substantiate 
the claim and informed the appellant to "[s]ubmit any 
evidence you may have or know of in support of your claim."  
Therefore, the Board finds that the letter as a whole 
complied with the fourth element.  Thus, the Board finds that 
each of the four content requirements of a VCAA notice has 
been fully satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The record contains the appellant's service 
medical records, and private medical records.  The veteran 
was afforded VA examinations.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the claim.  
The Board finds that the evidence of record provides 
sufficient information to adequately evaluate the claim, and 
the Board is not aware of the existence of any additional 
relevant evidence which has not been obtained.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required.

Factual Background

A September 1985 service entrance examination shows that the 
veteran's spine and musculoskeletal system were normal.  
Service medical records show that he injured his right iliac 
crest in November 1987, when the Humvee in which he was 
riding hit a tree.  X-ray examination in December 1987 
revealed a non-displaced fracture of the right iliac wing.  A 
May 1989 record of treatment attributes complaints of muscle 
cramping in his back to viral gastroenteritis.  A July 1989 
special forces examination report shows that his spine and 
musculoskeletal system were normal.  On the accompanying 
report of medical history, he denied having or having had 
recurrent back pain.

Private medical records dated from March 1990 to October 
1991, show a diagnosis of slight right lumbar scoliosis, as 
well as a possible lumbosacral pars defect.  Private medical 
records dated in March 1990, reflect the veteran's report 
that the onset of back pain was about three years earlier in 
association with parachute jumps and marching with a heavy 
pack.

At a VA examination of July 1994, the veteran reported having 
had back pain since a motor vehicle accident during service, 
in 1987.  X-ray examination of the lumbar spine was negative.  
Palpation of the iliac crest disclosed no abnormality and 
there was no pain on cross compression.  The diagnosis with 
chronic lumbosacral strain syndrome.

At a personal hearing before a hearing officer at the RO in 
June 1995, the veteran testified that during service in 1987, 
he was involved in an accident in which he injured his back.  
He explained that the driver of the Humvee in which he was 
riding, hit a tree stump while traveling at about 40 miles 
per hour.  He stated that his pelvis hit the gunner's hatch 
and the top part of his body went over the edge of the 
Humvee.  He testified that after being sent home on 
convalescent leave for his pelvis, his back began bothering 
him.  He indicated that he had sharp, shooting pains in his 
pelvis, with working or walking long distances, but that it 
was back pain that prevented him from work that involved 
physical labor.

Private medical records from C. C. C., received in April 
1995, show a diagnosis of subluxation complex of L2-L3-L4, 
with resultant nerve irritation.  Asymmetrical facets of L3- 
L4 and L4-L5 and slight dextroscoliosis of the lumbar spine 
were noted.

By letter dated in January 1996, the veteran's private 
physician noted the veteran's reported history of chronic 
back pain since service when he was injured in a Humvee 
accident, stating, "and there is some question of relation to 
his back symptoms to this injury.  I have no records in this 
regard."  X-ray examination revealed very minimal spondylitic 
disease.  The pertinent diagnosis was lumbar spondylosis.

In a statement in support of the claim, received in August 
1996, the veteran related that his back pain began two weeks 
after he injured his right iliac wing.  He indicated that he 
sought treatment from military doctors on numerous occasions 
but that he was told he would heal.

Private medical records, dated from December 1996 to December 
1997, show that the veteran complained of low back pain.  X-
ray examination of the lumbar spine in December 1996 was 
negative, with a Schmorl's node seen at L3.  The impression 
of the MRI of the lumbar spine in January 1997 was mild to 
moderate degenerative changes of the lumbar spine at L2-3 and 
L4-5, without central or neural foraminal stenosis.  No disc 
herniations were noted.

By letter dated in March 1997, M. W., P.T., indicated that 
the veteran had undergone two sessions of therapy, noting 
that he had been referred in pertinent part, for low back 
pain.  She reported that he had good lumbar range of motion, 
but noted his report that there were days when his motion was 
extremely limited secondary to pain.

VA examination in July 1998 revealed no deformity.  Some 
muscle spasm was noted.  Forward bending was about 40 
degrees.  Lateral bending was 10 degrees to the left and 15 
degrees to the right.  Extension was 20 degrees.  Pain was 
noticed during range of motion and the motion was described 
as very slow and protective.  Tenderness was also noted in 
the lumbosacral area.  The pelvis showed no deformity.  
Compression test was negative.  Both hips showed no 
deformity.  Range of motion was flexion of 110 degrees on 
both sides.  Extension was normal.  Abduction was 50 degrees.  
External rotation was 70 degrees.  Internal rotation was 15 
degrees.  X-ray examination of the low back was normal.  X- 
ray examination of the pelvis was normal.  The relevant 
impressions were status post fracture of the right side of 
the pelvis and lumbar spondylosis.

In an October 1998 VA opinion, the VA examiner stated that 
the veteran's lumbosacral strain may be related to the 
previous accident, which caused the fracture of the right 
iliac wing.  The examiner further stated that an MRI in 
January 1997 showed degenerative joint disease at L2-3 and 
L4-5, and mild facet hypertrophy at L5-S1.  The opinion notes 
that x-ray examination in July 1998 was reportedly normal.

By letter dated in January 2001, the veteran's private 
physician reported that he had been following the veteran for 
lower back pain.  The pain was noted to be constant, and 
worse with standing, sitting, walking, bending, and sleeping.  
The letter notes the veteran's report of chronic back pain 
with left sciatica since a Humvee accident during service in 
1987.  MRI in November 2000 revealed degenerative disc 
disease at L2/L3 and L4/L5 with an associated annular bulge 
at L4/L5 as well as a foraminal disc herniation on the left 
side at approximately the left 4th lumbar root.  The examiner 
stated that in relation to the MRI and the complaints that 
the veteran had related to him, as well as his reported 
history, it was, in all medical probability that the accident 
in 1989 in the Humvee caused the veteran's foraminal disc 
herniation at L4-L5 in the lower back and left sciatica pain.

At a personal hearing before the undersigned member of the 
Board in March 2001, the veteran indicated that he did not 
report for scheduled VA examinations because he felt that VA 
was not undertaking the proper medical protocol.  He 
indicated that he desired MRI rather than x-ray examination.  
He testified that he was uncomfortable standing or sitting 
secondary to back pain related to an accident in a Humvee 
during service in 1987.  He indicated that he did not seek 
treatment for his back right away because his pelvis had been 
the most painful injury.  He testified that he currently 
worked as a supervisor in the construction industry.  He 
indicated that he was no longer able to engage in physical 
labor as a result of back pain.

In an October 2001 VHA opinion, the examiner indicated that 
he had reviewed the C-file.  The examiner stated that the 
veteran's complaint of ongoing low back pain, to include 
strain, sprain, and/or disc disease, was not related to the 
injury recorded in September 1987.  He stated that at that 
time, the veteran was treated for a non-displaced fracture of 
the right iliac wing. He noted that treatment was symptomatic 
only.  The opinion notes that there were no other complaints 
offered specifically with regard to any low back pain.  He 
stated that there had been no mention of any neurological 
deficit on any of the examinations of record.  He stated that 
he was unable to provide a specific etiology for the 
veteran's complaint of ongoing back pain, but that review of 
the medical records would make him feel that it was not 
related to the injury recorded in September 1987.

Private medical records of November 2001 note the veteran's 
range of motion of the lumbar spine to be flexion from 0-50 
degrees, extension from 0-15 degrees with pain at extreme 
range of motion, lateral flexion from 0-13 degrees to the 
left and 0-12 degrees to the right, with pain at extreme 
range of motion in both directions, and rotation from 0-14 
degrees to the left and 0-16 degrees to the right, with pain 
on extreme range of motion in both directions.

By letter dated in November 2001, the veteran's private 
neurologist reported that he had examined the veteran and 
noted his gait to be normal.  There was diminished extension 
in the lumbar spine secondary to complaints of low back pain.  
There was tenderness over the spinous C4 through C6 and over 
the left sacroiliac joint.  No tenderness over the peripheral 
nerves could be elicited.  The muscle bulk appeared to be 
normal.  He further noted that an MRI of the lumbar spine 
demonstrated a bulging disc at L4-5 without frank herniation.  
He further noted that there was radiographic evidence of a 
mild disc herniation at L4-5.  

In correspondence dated in February 2002, the veteran stated 
that the documented injury to his right iliac wing during 
service caused an L-4 herniation.  He stated that he knew he 
had the herniation two weeks after the inservice accident.  
He noted that the pelvis is connected to the exact point of 
his herniation.

In October 2003 the Board remanded the case.  

At an RO hearing held in August 2004 the veteran testified 
that since the accident in service he has been unable to 
stand up straight on his right leg without pain, that he 
leans on his left side to compensate for the pain and that as 
a result he gets backaches.  He further stated that he was 
not able to bend form side to side fully.  He also testified 
that his back started hurting him about a week after his 
pelvis.  He would feel pain on his back but the x-rays would 
be negative.  He would manage his injury by stretching, but 
he could not do much and was not able to pass the Special 
Forces Training due to his back.  He further stated that he 
did not report his back problems to the military for fear of 
losing his military career.  The veteran also testified that 
his back and hip problems had been causing him problems with 
his ability to maintain employment.  

In a VA medical examination of April 2005 it was reported 
that the veteran stated that he occasionally suffered from 
some right iliac crest pain.  Some days it would not bother 
him, but if he concentrates on it, he can feel the pain.  
Mostly it hurts when it rains or if he is not careful.  The 
low back pain started a few weeks after his hip injury.  The 
pain goes down form his left buttocks to the lateral aspect 
of his leg and then into the posterior aspect of his knee.  
The low back pain is often quite sharp and the back pain 
occurs about every 15 minutes.  The pain does not radiate up 
his back.  There are no flare-ups.  When it is worse, the 
pain level is about 9 out of 10 and it lasts a couple of 
seconds.  Most of the time there is annoying level of pain.  
The veteran did show pain through facial grimaces.  The 
examiner noted that a review of the claims file showed four 
visits and six calls post fracture of the pelvis and no 
complaints of low back pain.  The first note found on low 
back pain was at the 1994 VA examination.  

Physical examination revealed that the veteran walked slowly, 
hunched over shuffling his feet, but does not use assistive 
devices.  Repeated flexion and extension of his low back 
caused less low back pain, but increased his right iliac 
crest pain.  Pressure on his pelvis did not cause any pain.  
There was no tenderness of the lumbar spine, SI joint, 
sacrum, pravertebral muscles or buttocks.  No increase 
tension of the muscles was appreciated.  Negative straight 
leg raising bilaterally.  Symmetrical patellar and Achilles 
deep tendon reflexes.  Muscle strength was normal at flexion 
and extension of his hips and knees, and extension of his 
first toe.  Normal sensation to light touch in all toes.  
Range of motion stopped at first sign of pain that was always 
severe.  Flexion was to 87 degrees, extension to 24 degrees, 
right bend 34 degrees, left bend 31 degrees, and bilateral 
rotation 30 degrees.  X-ray of the pelvis was completely 
normal, and an MRI was normal except for a herniated L4-5 
disc impairing a left nerve root of his low back.

The examiner noted, in the diagnoses, that the fracture on 
the veteran's pelvis seemed completely healed with no old 
fracture even reported on the most recent x-ray.  The veteran 
did feel pain in the area of his fracture, but it was 
difficult for the examiner to determine how the area will 
hurt with use in that it does not move.  The examiner opined 
that his right pelvic pain was most likely caused by his 
service connected pelvic fracture injury.  With regards to 
the lumbar strain pain, the examiner noted that it was 
completely eliminated by the facet joint block, which was 
done under fluoroscopy.  He noted that the veteran had left 
side sciatica, caused by a herniated L4 disc.  The examiner 
noted that it did not appear that the veteran had this while 
in service.  In his opinion it seemed less likely that the 
facet pain was caused by his injury in service.  He noted 
that facet joint pain is like degenerative joint disease 
which takes years to develop.  The examiner further noted 
that his sciatica may be related to his accident but that the 
disc may have herniated after he left the service.  There was 
no record of low back pain while on active duty.


Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. In 
order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.

Service connection for arthritis may be granted if manifested 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 
3.309.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2004).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2004).

VA regulations require that the lumbosacral and sacroiliac 
joint be considered as one anatomical segment for rating 
purposes.  See 38 C.F.R. § 4.66.  

The criteria for evaluating diseases or injuries of the spine 
were amended in September 2003.  When a law or regulation 
changes after a claim has been filed but before the 
administrative appeal process is concluded, VA must consider 
each.  However, a rating pursuant to a liberalizing law may 
be no earlier than the effective date of the law or VA issue.  

Under Diagnostic Code 5294, effective prior to September 26, 
2003, a non- compensable rating for lumbosacral strain would 
be assigned when there was slight subjective symptoms only, 
10 percent with characteristic pain on motion, 20 percent 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position, and 40 
percent with severe lumbosacral strain manifested by listing 
of whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Codes 5294 (2003)(effective prior to 
September 26, 2003).

As of September 2003, the criteria are as follows:

Unfavorable ankylosis of the entire 
spine - 100 percent disabling.

Unfavorable ankylosis of the entire 
thoracolumbar spine - 50 percent 
disabling.

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine - 40 percent 
disabling.  

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine - 
30 percent disabling.

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis - 20 percent 
disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2004)(effective from September 26, 2003).

Note 1 states to evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. Note 2 states that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees. The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation. The normal combined range of 
motion of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.

Note 5 states that for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Note 6 states to separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.  38 CFR § 4.71a, 
Diagnostic Code 5237 (2004) (effective from September 26, 
2003).

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(2003).  Where, as here, the veteran timely appealed the 
rating initially assigned for the service-connected 
disability-just after establishing entitlement to service 
connection for it, VA must consider the claim in this 
context.  This, in turn, includes determining whether the 
veteran is entitled to "staged" ratings to compensate him for 
times since filing his claim when his disability may have 
been more severe than at other times during the course of his 
appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
The Court has emphasized that evaluations of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2003); DeLuca v. Brown, 8 Vet. App. 202 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Evaluation of residuals of fracture of the right iliac wing

The veteran has asserted that a higher evaluation is 
warranted and argued that he has disability as a result of 
the service-connected fracture.  However, the evidence has 
repeatedly established that he does not have a compensable 
level of disability.  When examined in July 1994, palpation 
of the iliac crest disclosed no abnormalities and testing 
disclosed no pain.  When examined in July 1998, the pelvis 
showed no abnormality.  In April 2005, the examiner noted 
that the fracture had completely healed.  The examiner, 
although accepting a report of pain by the veteran, commented 
that it was difficult for the examiner to determine how the 
area with use, in that it does not move.
 
The Board concludes that the most probative evidence 
establishes that there is a fully healed residual of the 
prior non-displaced fracture of the right iliac crest.  The 
fracture does not involve a joint and as the examiner noted, 
it does not move.  Accordingly, a rating based upon 
limitation of motion is not appropriate.  At best, there is a 
subjective complaint of pain that does not result in any 
functional impairment.  
 
It is clear that the veteran has limitation of motion of the 
lumbar spine.  However, the functional impairment has been 
attributed to strain, sprain and disc pathology, conditions 
for which service connection has not been granted and which 
may not be considered in the evaluation of the iliac crest.  
38 C.F.R. § 4.14.  As noted by the examiners, the fracture is 
healed and does not result in limitation of motion and can be 
dissociated from the other pathology.  

Service connection

Initially, the Board notes that the issue of whether the 
cause of the veteran's back disorder is related to service 
requires competent evidence.  The veteran is not a medical 
professional and his statements do not constitute competent 
medical evidence.  Generally, lay persons are not competent 
to offer evidence that requires medical knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).

The Board notes that there has been no assertion of combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154 (West 2002) 
are not applicable.

The veteran contends that a low back disorder, to include 
strain, sprain, and/or disc disease is a result of service.  
He alleges that at the time of the inservice injury to right 
iliac wing in 1987, he injured his low back.  He has also 
asserted that parachuting and marching with a heavy pack 
caused a back disorder.  He has related his current back 
disorder to service.  However, as noted above, the veteran's 
opinion is not competent.

The veteran claims that following the Humvee accident in 
1987, he sought treatment on numerous occasions for back pain 
but that his complaints were ignored.  Service medical 
records are negative for complaints, or a diagnosis of a back 
injury or disorder.  While the veteran complained of back 
pain in May 1989, that complaint was attributed to 
gastroenteritis rather than a back disorder.  In addition, 
examination in July 1989 shows that his spine and 
musculoskeletal system were normal and he denied recurrent 
back pain.  The Board concludes that the documents 
contemporaneous with service are more accurate and probative 
than his statements made in association with a claim for 
monetary benefits.  His recent assertions of inservice 
complaints of back pain are directly contradicted by the 
inservice records and are not credible.

There is no presumption for strain, sprain, or disc disease.  
Thus, the veteran is not entitled to presumptive service 
connection.  To the extent that he may have arthritis, 
(spondylitic disease and spondylosis) such was not manifest 
during service or within one year of separation from active 
service.  38 U.S.C.A. § 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.

The initial evidence of a back disorder is in March 1990.  
The diagnosis was slight right lumbar scoliosis.  There is no 
opinion relating lumbar scoliosis to service.  An MRI in 1996 
revealed mild to moderate degenerative changes of the lumbar 
spine at L2-3 and L4-5, without central or neural foraminal 
stenosis.  The VHA examiner specifically stated that a low 
back disorder, to include strain, sprain, and/or disc disease 
was not related to the injury to the right iliac wing during 
service.

The opinion of a physician to the effect that there may have 
been a low back injury during service is speculative and 
unsupported.  His opinion is based on the veteran's reported 
history.  The service medical records show no back injury or 
complaints of back pain. The statement is based on an 
inaccurate factual premise, and a medical opinion based on an 
inaccurate factual premise has little probative value.  Lee 
v. Brown, 10 Vet. App. 336 (1997); Reonal v. Brown, 5 Vet. 
App. 458 (1993).

The Board notes that the October 1998 VA opinion states that 
lumbosacral strain "may be related to previous accident, 
which caused [the] fracture of the right iliac wing."  
Furthermore, the April 2005 opinion states that the veteran's 
"sciatica may be related to his accident."  With regard to 
such medical opinions phrased in terms of "may," the Court 
has held that a medical, etiological opinion should be viewed 
in its full context, and not characterized solely by the 
medical professional's choice of words.  Lee v. Brown, 10 
Vet. App. at 339; Molloy v. Brown, 9 Vet. App. 513 (1996).  
Similarly, while the January 1996 private physician stated 
that there was some question of relation between back 
symptoms and the inservice fracture of the iliac wing, he 
stated that he had no records of such.  Viewed in these 
contexts, the examiners raise a possible relationship between 
the injury during service and a low back disorder, but do not 
clearly establish a relationship between them.

Based upon the lack of reliable evidence, coupled with the 
absence of a complaints of a back injury during service, the 
Board finds that the evidence does not establish that a low 
back disorder, to include strain, sprain, and/or disc disease 
was a result of service.  

To the extent that he alleges that his back disorder is a 
result of parachute jumps and/or marching with a heavy pack 
during service, service medical records are negative for 
complaints or diagnosis of a back disorder during service.  
While the record reflects that he was a parachutist during 
service, there is no reference to complaints of a back 
injury.  In any case, there is no reliable evidence relating 
a low back disorder, to include strain, sprain, and/or disc 
disease to service.

In reaching this determination, the Board is aware that there 
is positive and negative evidence.  The Board concludes that 
the VA evidence is more probative and more consistent with 
the historical record.

Lastly, the Board has considered the veteran's testimony 
regarding back pain during service.  The Board had an 
opportunity to observe the veteran during the hearing and 
finds that the testimony is inconsistent with the record and 
not credible.  Although he is competent to report that he had 
back pain during service, his statements are viewed as not 
credible even if sworn.  To the extent that he did not 
complain of his back because that was the type of serviceman 
he was, the service records reflect complaints involving the 
iliac crest right leg and digestive tract complaints.  His 
implied assertion that he was unwilling to complain is not 
believable.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, service 
connection for a low back disorder, to include strain, 
sprain, and/or disc disease is denied.


ORDER

An evaluation in excess of 0 percent for residuals of a 
fracture of the right iliac wing is denied.

Service connection for a low back disorder, to include 
strain, sprain, and/or disc disease is denied



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


